Citation Nr: 1714544	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-26 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for arteriosclerotic cardiovascular disease, status post coronary artery bypass graft times five.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel 

INTRODUCTION

The Veteran had active service in the United States Navy from December 1968 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that continued a 30 percent rating for arteriosclerotic cardiovascular disease, status post coronary artery bypass graft times five. 

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal was remanded in February 2016, and is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, another remand is necessary, as the Disability Benefits Questionnaire (DBQ) submitted by the Veteran following the Board's prior remand in September 2016 contains information contradictory to that provided in a July 2015 DBQ.  Specifically, the July 2015 DBQ endorses chronic congestive heart failure, while the September 2016 DBQ, completed by the same physician, notes that the Veteran does not have congestive heart failure.  Given these conflicting findings, a VA examination must be obtained on remand.  Updated private and VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records.

2. With any necessary assistance from the Veteran, obtain all outstanding relevant private treatment records, including all records from Northeast Florida Cardiovascular Center.

Then schedule the Veteran for a VA examination to determine the current severity of his arteriosclerotic cardiovascular disease.  The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be conducted, and all findings reported in detail.  The examiner is specifically requested to comment on whether or not the Veteran has congestive heart failure.3. 

4. Then readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

